997 So. 2d 1280 (2009)
Phillip SANDERS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-3097.
District Court of Appeal of Florida, Third District.
January 7, 2009.
Phillip Sanders, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Defendant-appellant Phillip Sanders alleged that his trial counsel was ineffective for advising him to reject a plea offer for a three-year mandatory minimum sentence. That offer was withdrawn and the defendant later accepted an offer for a ten-year mandatory minimum sentence.
After the defendant filed his motion, the Florida Supreme Court announced Morgan v. State, 991 So. 2d 835 (Fla.2008). We agree with the State that as pled, the defendant's Rule 3.850 motion does not comply with Morgan. However, as defendant did not have the benefit of Morgan at the time he drafted his motion, the defendant may file an amended motion in compliance *1281 with Morgan, provided he does so within the ordinary two-year period from the date his judgment and sentence pursuant to the plea became final. See Spera v. State, 971 So. 2d 754 (Fla.2007). We express no opinion on the possible merit of any such amended motion.
Affirmed.